—Proceeding pursuant to CPLR article 78 (transferred to this Court by order of the Supreme Court, entered in Albany County) to review a determination of respondent which found petitioner guilty of violating a prison disciplinary rule.
Petitioner was found guilty of violating the prison disciplinary rule that prohibits inmates from damaging or destroying State property, after he was charged in a misbehavior report with pulling a six-foot-long strip of plastic from the seat of a State vehicle in which he was being transported. Introduced in evidence at the disciplinary hearing was the misbehavior report and the testimony of a correction officer who stated that the vehicle had been inspected prior to the trip at which time all of its seats were intact. By the end of the trip, however, petitioner was in possession of a six-foot-long strip of plastic that matched a long tear in one of the vehicle’s seat covers. We find this sufficient to constitute substantial evidence of petitioner’s guilt (see, Matter of Jackson v Dufrain, 221 AD2d 778). To the extent that petitioner’s testimony was in conflict with the testimony of the correction officer and the narration of the misbehavior report, this presented an issue of credibility for resolution by the Hearing Officer (see, Matter of Foster v Coughlin, 76 NY2d 964, 966). Petitioner’s remaining contentions have been examined and are either unpreserved for our review or lacking in merit.
Cardona, P. J., Mikoll, Mercure, Yesawich Jr. and Carpinello, JJ., concur. Adjudged that the determination is confirmed, without costs, and petition dismissed.